Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 of our report dated April15, 2010, relating to the consolidated financial statements of China Broadband, Inc. as of December31, 2009 and 2008 and for each of the two years then ended, which appear in the Company’s December 31, 2009 Annual Report on Form 10-K. We also consent to the reference to our firm under the caption “Experts” in this Registration Statement. /s/ UHY llp Albany, New York October 7, 2010
